Citation Nr: 1340269	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-44 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head concussion.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 2002. 

The matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a Board hearing in February 2012, however he did not attend the scheduled hearing.  

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue was remanded in March 2012 and in August 2013 and further development remains necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran works in Iraq and throughout the appeal period has kept VA informed of periods when he would be available for examinations.  VA previously failed to schedule him for examinations during his periods of availability.  In the August 2013 remand, the Board instructed to contact the Veteran to determine whether he returned from Iraq and was available for a VA examination.  The Board requested that if the Veteran was unavailable to provide documentation in the file.  Subsequently, the AMC in September 2013 sent a letter to the Veteran's last address of record informing him that a VA examination was requested and that he could reschedule the examination if he was unable to keep his appointment.  He was scheduled for a VA examination that same month, for which he failed to report.  The AMC did not comply with the Board's August 2013 remand directives as it scheduled the Veteran for a VA examination without determining whether he returned from Iraq.  A review of the file shows that the Veteran is a civilian contractor working in the U.S. Embassy in Iraq for six months at a time and comes home for one month.  See August 2012 email correspondence.  In the past the Veteran and his spouse consistently kept VA informed about his availability and the Veteran reported for previous examinations when he was in the US, including his most recent VA examination in June 2013 for a wrist disorder.  Under the duty to assist, further development remains necessary to determine whether the Veteran can be scheduled for a VA examination for his claimed residuals of a head concussion. 

Accordingly, the case is REMANDED for the following action:

1. Determine the Veteran's availability for a VA examination by doing the following: 

a.) Contact an appropriate person by telephone and/or letter and request the specific dates when the Veteran will be home on leave from his work in Iraq.  See May 2012 report of contact for telephone number and address.  Given that the Veteran works overseas, provide him with a reasonable period to respond.  If the Veteran is unavailable for an examination document his unavailability in the file.  

c.) If the Veteran is unavailable for a VA examination stateside, determine whether arrangements can be made through the US Embassy in Baghdad to have the Veteran scheduled for a VA examination for his claimed residuals of an in-service head concussion.  Provide documentation in the file whether such an examination is feasible.  

2. Once the dates have been established of the Veteran's availability for a VA examination either stateside or at the US Embassy in Baghdad, schedule the Veteran for a VA examination as to the nature and etiology of any residuals of a head concussion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should first clearly identify all neurological disabilities. With respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such a disability is related to service, including a head contusion in August 1996 during service when the Veteran was hit on the side of the head with a fan. The examiner should specifically address any in-service and post-service symptoms. 

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3. Thereafter, readjudicate the claim. If the issue is denied, a supplemental statement of the case should be provided to the Veteran.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


